Appeal from an order of the Supreme Court (Plumadore, J.), entered May 10, 1990 in Clinton County, which denied petitioner’s application pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim.
Among the factors to be considered in deciding an application to serve a late notice of claim are whether the public corporation had actual knowledge of the claim and the infancy of the party making the motion (General Municipal Law § 50-e [5]). Not only was the delay here unrelated to petitioner’s infancy, as counsel was retained within 90 days of the incident (see, Matter of Sampson v Cazzari, 142 AD2d 681; Matter of Albanese v Village of Floral Park, 128 AD2d 611, 613), but there is no evidence that respondent had actual knowledge of the claim (see, Washington v City of New York, 72 NY2d 881, 883; Matter of Howard v City of Rochester, 162 *1080AD2d 1033, 1034). In addition, petitioner has failed to give an adequate explanation of why this application was delayed for more than one year after the accident (see, Matter of Groshans v Town of Babylon, 143 AD2d 666). Under the circumstances, we see no reason to disturb Supreme Court’s order denying petitioner’s application for leave to serve a late notice of claim.
Order affirmed, without costs. Mahoney, P. J., Levine, Mercare, Crew III and Harvey, JJ., concur.